It is a pleasure for me, on behalf of the Government and people of the Republic of Trinidad and Tobago, to offer our congratulations to the President on his election to preside over the General Assembly during this fortieth session of our Organization. His long association with the United Nations as a representative of Spain, and his vast experience in international affairs will, I am confident, ensure that this commemorative session contributes substantially towards the attainment of the goals, enshrined in our Charter, of world peace, justice and economic and social progress. I gladly avail myself of this opportunity also to pay a deserved tribute to Mr. Paul Lusaka of Zambia, who presided so capably over the work of the General Assembly at its thirty-ninth session.
On behalf of the Government and people of Trinidad and Tobago, I convey to the Government and people of Mexico our heartfelt sympathy over the extensive destruction and loss of life resulting from the recent earthquakes.
It is a sobering commentary on the status of many countries 40 years ago, and on the enormous changes that have since taken place, that of the 159 Members of our Organization more than half were not independent when the United Nations Charter was signed in San Francisco in 1945. Indeed, nearly a quarter of the Member States represented here today, my own included, gained their independence as late as the decade of the 1960s, which saw an acceleration of the process of the dissolution of the world-wide system of colonialism. Thus do the resolve of people and the passage of time bring about changes which reshape the course of history.
Every anniversary provides an opportunity, if not for rejoicing, at least for reflection, and as we reflect upon the events of the 40 years since the inauguration of our Assembly, it may be useful to examine that period in terms of what it has meant to us, Member states of the Organization.
In doing so we may consider the period from several standpoints: as having been one of 40 years of strengthening the Organization; of 40 years of trying to resolve conflicts; of 40 years of searching for agreement on disarmament; of 40 years of furthering economic, social and cultural development. But some may ask "Have they been 40 years of advancement or of retrogression or stalemate? Has it been a period of continuing confidence and hope in the future of the world, or one of despair over a world seemingly still torn apart by its contradictions?"
When he addressed the commemorative meeting in San Francisco earlier this year, our Secretary-General boldly faced that question, and listed a number of areas in which the multilateralism embodied in the United Nations provides the necessary structure within which nations can work together for progress that no nation acting alone can accomplish. He was not overstating the role of the United Nations when he declared that for 40 years the Organization had provided the catalyst, the framework and the machinery for the continued common engagement in the betterment of the human condition upon which the peace of the world has depended so much.
The Republic of Trinidad and Tobago recognizes and applauds the invaluable achievements of the United Nations, which have been articulated by the Secretary-General and several representatives who have addressed the Assembly. There is, in fact, clear evidence in many parts of the world that several of the objectives set out in the Charter have been, or are being, realized. We may take much satisfaction in those achievements. But this is not an occasion only, or even primarily, for self-congratulation. We must be equally candid in acknowledging that, despite our efforts, solutions to many contentious issues still seem to be elusive and that much more work remains to be done. Many of the objectives and purposes of the Charter have been only partially achieved, and the consequent disappointment has tended to engender frustration and disillusionment and to retard
progress. There is evident need for a renewal of our commitment to the objectives and purposes of our Charter.
In the area of economic and social development, the responsibilities of the United Nations must of necessity be more important and far-reaching today than in 1945. The United Nations now comprises 159 sovereign States, but some three quarters of the world's population dwell in States whose inherited social and economic structures still confine them to a peripheral position outside the mainstream of the international economic and financial system.
The Charter of the United Nations contains a pledge - that the people of the United Nations are determined to employ international machinery for the promotion of the economic advancement of all peoples. Yet the quest, in which we in the developing world repose so much hope and faith, for the new international economic order that would establish a world economic system predicated on justice and equality, is still to be completed. Indeed, it is not even being seriously considered in some quarters. The developed States must surely have recognized by now that the proposed new international economic order does not constitute a threat to their economic well-being, but that it is a concept designed primarily to restructure economic interaction and promote the economic growth of all peoples.
Unhappily, indifference and inaction have confronted all the efforts to bring about global negotiations on international economic co-operation for development, the elaboration of a code of conduct on transnational corporations, the establishment of a long-term financing system for science and technology for development and the attainment of the targets and objectives mutually agreed in the International Development Strategy for the Third united Nations Development Decade.
It is hardly surprising, therefore, that the critical, ever-worsening economic situation throughout the world continues to be a cause of serious concern and that developing States, which once looked to multilateral financing institutions to assist them with their complex economic problems, are now, with good reason, losing faith in them. Their discouragement is aggravated by the fact that any demonstration of economic improvement by any of those countries tends to bring with it the application of concepts such as that of graduation, which alters their eligibility status and entails the loss of much-needed assistance from trading partners and international development organizations.
That is not all. One of the most serious problems facing developing States is that of massive and spiraling debt, and their inability not merely to repay the capital but even to meet the huge interest payments unilaterally prescribed. In fact, developing States have been forced to seek new loans to meet interest payments on previous loans. It is difficult to see where the spiral will end. A debt must always be honored. There is, however, the concomitant responsibility on the part of the developed world to ensure that the terms are such that they do not defeat the objective for which the loan was contracted and do not cause economic strangulation. The flexibility necessary to keep payments attuned to the socio-economic perspective must be retained.
Sources of long-term financing are crucial to the economic program of developing States, and it is clear that those States cannot afford, as they are now required, to borrow at commercial rather than at concessional rates. Yet, the cost of borrowing from the institutions engaged in international finance, which were supposedly designed as the machinery for the promotion of the economic development of all peoples, has become economically too high and politically too explosive for most developing countries. Why impose on today's developing countries conditions of financing so much more onerous than those experienced by the present developed countries in the early stages of their growth and development?
Another serious problem facing developing countries is the spread of trade protectionism. Those developing States which, by their sustained efforts towards development have managed to create manufacturing and industrial sectors that are able to compete with those of developed States, often find that methods are devised to bar the entry of their products into the markets of the developed economies. At the same time, forces beyond the control of developing countries, and unmindful of their particular circumstances, dictate the prices and the conditions of purchase of their traditional primary products. The terms of trade continue to move inexorably against those States, with inevitable adverse consequences for their balance-of-payment positions.
Since developing States are not being adequately remunerated for their primary products and are prevented from selling whatever else they produce and manufacture, they have been left in the invidious position of possessing insufficient funds to purchase the products of other States. As a result, the level of economic activity in the developing States has declined, unemployment is increasing and their capacity to maintain trade, even among themselves, is being considerably undermined.
Over the years, the United Nations has sought to address and resolve questions such as these through the establishment of a number of agencies and institutions. However, despite the activities of organizations such as the United Nations Industrial Development Organization (UNIDO), the United Nations Conference on Trade and Development (UNCTAD) and the United Nations Educational, Scientific and Cultural Organization (UNESCO), the progress towards development in many countries of the world has generally been slow. These agencies have, none the less, played a positive role in seeking to give practical effect to the principles on which the United Nations system was founded. They have demonstrated a keen awareness of, and sensitivity to the problems and needs of developing States. But the financial difficulties which certain of these agencies have latterly encountered, in part because support from some Member States has tended to decline, have had the effect of impairing the ability of the United Nations system to function in accordance with the principles enunciated by its founders.
We should, perhaps, acknowledge that the median isms of collaboration and co-operation in the United Nations system are of value only to the extent that they assist in the attainment of the Organization's objectives. Over the years, we have elaborated and refined our perspective in this regard. But can the problem be that insufficient attention has been given to evaluating the mechanisms employed to attain these objectives? Perhaps this fortieth session might well give priority to addressing these issues.
The Charter sets out a number of objectives aimed at satisfying the unrelenting quest for justice, freedom, equality, peace and economic and social advancement. We have made much progress towards each of these goals, but none of us, after 40 years of effort, can feel fully satisfied with what we have accomplished. Our disappointment is, perhaps, most acute in respect of the Charter's requirement that we promote and encourage respect for human rights and for fundamental freedoms for all, without distinction as to race, sex, language or religious belief. Our attention is directed daily to more and more cases of violation of human rights and denial of fundamental freedoms. In no area of the world are the violation of human rights and the denial of freedoms more offensive to the spirit and the principles of the Charter of our Organization than in South Africa.
We are surely not alone in this Assembly in holding fast to the belief that all men are created equal and that they are endowed by their Creator with the right to life, liberty and the pursuit of happiness. Representing, as I do, a country whose National Anthem proudly proclaims "...Every creed and race find an equal place..." I cannot find words expressive enough of my country's repugnance at that odious system of apartheid that discriminates against people on the basis of their race and color.
Our Organization was founded 40 years ago in order that the world might never again be faced with the evils of nazism. But we meet today, conscious that an evil no less great continues to confront us. We are all aware of the similarities between nazism and apartheid, both founded on the spurious doctrine of racial superiority. Just as nazism was in the 1940s, apartheid is, equally today, a threat to international peace and security. Nazism was overcome by international effort, by a collective effort to which many of the then dependent countries contributed with their material and human resources. I need not elaborate on the number of young men and women, the flower of the populations of countries still under the yoke of colonialism, who volunteered and sacrificed their lives in the fight against Nazism. Is it too much to ask for a similar concerted international effort to overcome apartheid? Is it too much to ask today that all countries take those steps which will contribute effectively to the efforts to secure the total eradication from the face of the earth of this pernicious system? That is not too much to ask. We call upon all the Member States of the United Nations to implement fully the many resolutions of the General Assembly and of the Security Council concerning South Africa and to apply immediately the measures provided for under Chapter VII of the Charter. We must move with dispatch and a sense of urgency. Unless we do, there will be no end to the spiraling violence which has claimed so many lives in South Africa.
A related source of disappointment to our Organization must be our continuing failure to secure compliance by South Africa with resolutions and decisions demanding that it end its illegal occupation of Namibia and allow the people of Namibia to exercise their right to self-determination. In addition. South Africa has paid no heed to the repeated condemnation by this Organization of its acts of armed aggression against neighboring States, in contemptuous defiance of world opinion and of the principles of the Charter to which it once purported to subscribe. No Member State should be allowed to arrogate unto itself the right to flout with impunity the just and legitimate decisions of this Organization. Yet, that is exactly what South Africa continues to do, daring the Organization to prevent it or to punish it. Against all reasoning, urging, and warning, it remains obdurate and unrepentant.
Trinidad and Tobago reiterates its concern over the number of areas of tension which remain volatile and of regional conflicts which continue to defy solution, thereby threatening international peace and security. The need to respect principles of territorial integrity and of non-interference, and to adhere to the principle of the peaceful resolution of conflicts, has never been greater. In this regard, we reaffirm our confidence that the situation in Central America can be resolved through regional negotiations, and we express our continuing support for the efforts of the Contadora group. We also welcome the recent creation of the support group, comprising Argentina, Brazil, Peru and Uruguay, to assist in the Contadora process. It is our earnest hope that those joint efforts, and the goodwill of the countries directly involved, will bring about an early end to the conflict in Central America.
Trinidad and Tobago notes with much satisfaction the resumption of dialog between the two Koreas which has led to the recent exchange of visits by families. We urge that the dialog be continued in a spirit of greater understanding and co-operation so as to ensure a peaceful solution to the Korean problem. We also note the situation in South-East Asia and propose that all the parties involved enter into or continue dialog to resolve conflict in that area.
Our Secretary-General has been untiring in his efforts to find solutions to the many problems before the United Nations. Not least among them is the situation in Cyprus. It is not too much to hope that as we celebrate the fortieth anniversary of the United Nations, we shall see the resolution of this long-standing problem.
The conflicts in the Middle East continue to bring suffering, misery and deprivation to the peoples of that region. In the name of humanity, a way must be found to bring their anguish to an early end.
In our continuing efforts to defuse the arms race, it is significant to recall that the very first resolution of the General Assembly dealt with the question of disarmament. Yet, over the past 40 years, instead of a reduction we have witnessed a quantitative and qualitative increase in the arsenals of both nuclear and conventional weapons.
It is a reproach to the conscience of this Organization that while an increasing proportion of the world's population seems doomed to continue to live in conditions of penury, squalor, famine and ill health, some countries find it necessary to spend enormous sums of money each year on a never-ending quest for arms superiority. Since the acquisition of increasing quantities of arms implies a fear - or the fact - that the conditions for peace no longer exist, is our commitment to the peace provisions of our Charter to be considered no longer credible?
My delegation supports the call of the ministerial meeting of the Movement of Non-Aligned Countries, held recently in Luanda, for the convening of a third special session of the General Assembly devoted to disarmament. We believe that Member States acting in concert could make a meaningful contribution at such a session to efforts at halting and reversing the arms race.
Trinidad and Tobago also supports the call for an international conference on the relationship between disarmament and development. Such a conference could establish the mechanisms through which the vast resources now devoted to the production of armaments could be channeled into peaceful and productive activities.
We believe that security for nations is more likely to be achieved through political, social and economic co-operation than through investment in and deployment of newer and even more awesome means of mass destruction. This celebration of the fortieth anniversary of the United Nations must therefore have as one of its primary objectives the attainment of a substantial reduction in the production and proliferation of weapons of all types and the redirection of the resources now used for those purposes to secure a significant improvement in the quality of life of all peoples.
When moved to compassion by harrowing televised scenes of hunger, squalor and disease afflicting countless millions throughout the world, Member States of our Organization have demonstrated that at the national level they are not lacking either in sympathy or in the capacity quickly and effectively to transform that sympathy into adequate material assistance in an emergency situation. But we evidently find it difficult to take the necessary steps to ensure that our Organization and its relevant agencies are adequately provided with the necessary requirements for averting such emergency situations.
If, because of the lack of appropriate means, our Organization is rendered incapable of employing "international machinery for the promotion of the economic and social advancement of all peoples", as envisaged in our Charter, it will be unable to achieve the objective of promoting social progress and better standards of life.
The economic and social conditions of those Member States that would most benefit from the international assistance that our Organization was intended to provide have in recent years been aggravated by the deteriorating world economic climate. Although some of our Member States are clearly in a better position than others to contribute effectively to the solution of the world's economic problems, our Charter prescribes the need for co-operative action. Member States therefore have a solemn obligation to ensure the achievement of international co-operation so that these pressing problems may be resolved. My country fully accepts that obligation and will continue, in so far as is within its power, to play its part in the attainment of that objective.
As we mark this fortieth anniversary, let us remember with gratitude and sincere appreciation the invaluable contribution made by all those men and women who over the years have dedicated themselves to the growth, development and strengthening of our Organization. I particularly wish to pay tribute to our Secretary-General and to all those who preceded him in that office. Their untiring efforts have earned them an enduring place in the history of the United Nations.
In appending their signatures to the Charter on 26 June 1945, the founders of our Organization declared that they did so "in faith". Conceived in faith, our Organization has been nurtured in optimism. Let us, on this memorable occasion, reaffirm that faith and renew that optimism so that in the years that lie ahead we may fulfill the hopes and aspirations that inspired the founders and that must continue to inspire those of us to whom the torch has been passed.
Greater things than have thus far been accomplished are pressing upon us. Let us use this fortieth anniversary observance to rededicate ourselves to their achievement.
